OPINION.
The application for change of venue was contested upon the ground that those making the supporting affidavits were not credible persons.
In the order granting the change of venue, it is stated that the affidavit in support of the application as well as the counter affidavits were read and considered. But in the bill of exceptions taken to the ruling of the court upon that application, and which was duly allowed and signed by the presiding judge, it appears that plaintiff in error proposed, and offered to prove, that the affiants who made the supporting affidavits were not credible persons, which was refused, as stated in the bill, “for the reason that it was not in the discretion of the court but a matter of absolute legal right to the party presenting such affidavits for change of venue, and the court refused to hear the evidence upou the subject.”
The office of a bill of exceptions is to truly and correctly show the action or ruling of the court, upon any particular question or matter, so that the action or ruling may be reviewed by the Supreme Court. Such bills are prepared with a view of preserving as part of the record, the particular action or ruling to which the exception was taken, *21and must be taken and considered as truly showing that action or ruling.
The recitals in the order may have been the result of inadvertence, but those of the bill being made for the express purpose of showing what action was taken by the court upon the particular question, must be considered as correct.
Our statute provides that, “When application for change of venue is made in conformity to the requirements of the preceding article, the same shall be granted unless it appear to the satisfaction of the judge, upon proof made before him, that the peisons making the affidavit are not credible persons.” (Revised Statutes Art 1272.)
Commenting upon that article in Farley vs. Destande, 58 Texas, 589, it was said : “The only issue that can be presented and inquired into, when the application is in conformity with the statute, is that of the credibility of the persons making the affidavit. If the opposite party seeks to defeat an application when it complies with the statute, he can only do so by presenting, and sustaining by evidence, the issue that the affiants are not credible persons.”
Here that issue was promptly presented, and the court refused to hear any evidence whatever in support of it. Clearly that was a denial of legal right. The plaintiff in error was entitled to a hearing upon the issue, and to a finding of the court upon the evidence adduced.
True, as a general rule, such applications are addressed mainly to the discretion of the presiding judge, and the Supreme Court will not, ordinarily, revise the exercise of that discretion. Still, if it is apparent that injustice has been done, or that some legal principal has been violated, or legal right denied, and it is not clear that no injury resulted, the court ought to revise the action of the judge. And this we understand to be the effect of the decision in San Antonio vs. Jones, 28 Texas, 29, cited and relied on by defendant in error.
In this case a legal right was denied to the plaintiff in error, and we cannot say that no injury resulted therefrom. Therefore we conclude that the judgment ought to be reversed, and the case be remanded with direction that the same be retransferred to the District court of Atascosa county.
The report of tne commissioners of appeals examined, their opin*22ion adopted and the judgment reversed and the cause remanded with directions that the same be transferred to Atascosa county.
Opinion by
Watts, Commissioner,
adopted.